Citation Nr: 1639454	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-38 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for Von Willebrand's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967. 

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2010 rating decision of the Hartford Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2011, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The claim was previously before the Board in April 2011 and August 2014, at which times it was remanded for further development.  That development having been completed, the claim is once again before the Board.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  There is no evidence of Von Willebrand's disease in service and no competent evidence that the Veteran's current hereditary Von Willebrand's disease was incurred, caused, or aggravated by any aspect of active service to include presumed exposure to herbicides.





CONCLUSION OF LAW

Von Willebrand's disease was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of July and October 2009 letters, which were sent prior to the initial unfavorable decision issued in March 2010.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claim for service connection.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in December 2014 with respect to the issue decided herein.  The Board finds that the opinion of record is adequate to decide the issue as it is predicated on a review of the claims file, which includes the Veteran's statements, his service treatment records, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinion is adequate to decide the Veteran's case as the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In April 2011 and August 2014, the Board remanded the case for additional development, to include making an attempt to obtain outstanding private treatment records (which was accomplished in May 2011) and affording the Veteran a VA examination in order to determine the current nature and etiology of his Von Willebrand disease (which was accomplished in December 2014).  Therefore, the Board finds that the AOJ has substantially complied with the April 2011 and August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in February 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).

Here, during the February 2011 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorder and any causal link between the claimed disorder and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a causal connection between his claimed disorder and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the hearing discussion revealed additional evidence that might be available that had not been submitted by the Veteran, an attempt to obtain such evidence was made in May 2011 but only duplicative evidence was submitted.

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders; however, Von Willebrand's disease is not included on such list.  
38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

The Veteran's service treatment records are negative for Von Willebrand's disease.  Significantly, the Veteran's March 1964 enlistment examination and March 1967 separation examination are negative for any indications of Von Willebrand's disease.  

The earliest evidence of Von Willebrand's disease is a June 2000 statement from Dr. Dr. P.M.G., the Veteran's private physician.  In this statement, Dr. P.M.G. wrote that recent laboratory results suggest that the Veteran may have a mild case of Type I Von Willebrand's disease.  This, according to Dr. P.M.G., could explain why the Veteran had some bleeding after a recent surgery.  The physician noted that the disease was hereditary and required treatment only prior to an invasive procedure (including some types of dental work).  Specifically, prior to an invasive procedure, the Veteran would require the administration of a medicine called DDAVP approximately 30 minutes to one hour prior to the procedure.  

The Veteran filed an initial claim for service connection for Type I Von Willebrand's disease in June 2009.  

During the February 2011 Board hearing, the Veteran testified that he was diagnosed with Type I Von Willebrand's disease in 2000.  At the time of the diagnosis, he was allegedly told that such disease could have been "blind exposures to any kind of farm chemicals, or any kind of herbicides, or anything that might be association with farm life."  The Veteran reported that he had never been engaged in farming and that there was no family history of this disease.  The Veteran felt that he had experienced minor symptoms due to Von Willebrand's disease since his military service.  Specifically, it would take several hours for his blood to clot after getting small cuts on his skin.

A VA medical opinion was obtained in December 2014.  The examiner noted that the Veteran's Von Willebrand's disease was identified in 2000 after the Veteran underwent uvula resection and turbinate reduction and did not heal correctly.  The Veteran saw a hematologist and was informed that he has a mild case of Type I Von
Willebrand's disease.  He had a renal artery stent insertion, and had minimal serosanguinous discharge from the catheter.  There was no other episode of bleeding.

The examiner opined that the Veteran's Von Willebrand's disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this opinion was that Von Willebrand's disease is a hereditary disease and had not been categorized as a hematologic disorder associated with herbicides.  According to medical literature, Von Willebrand's disease (VWD) is the most common inherited bleeding disorder,
affecting up to one percent of the population as assessed by random laboratory
screening, although only approximately one percent of these individuals are
appreciably symptomatic.  It is characterized by mutations that lead to a
decrease in the level or impairment in the action of Von Willebrand factor
(VWF).  As noted in the June 2000 statement from Dr. P.M.G., the disease is
hereditary and requires treatment only prior to an invasive procedure
(including some types of dental work).

The Board finds that the preponderance of the evidence is against service connection for Von Willebrand's disease.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides during service, the Board observes that Von Willebrand's disease is not a disease for which a presumption based on herbicide exposure is warranted under section 3.309(e).  As such, presumptive service connection is not warranted.  

The Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Nevertheless, the claim is also denied on a direct basis.  First, there is no evidence of Von Willebrand's disease in service.  As above, the Veteran's service treatment records are negative for indications of Von Willebrand's disease and post-service medical evidence clearly shows that the Veteran was not diagnosed with Von Willebrand's disease until June 2000, approximately 33 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links Von Willebrand's disease to an incident of the Veteran's active military service, to include herbicide exposure.  Significantly, while the Veteran contends that Von Willebrand's disease is caused by "blind exposures to any kind of farm chemicals, or any kind of herbicides, or anything that might be association with farm life," both the June 2000 statement from Dr. P.M.G. and the December 2014 VA examiner related the Veteran's Von Willebrand's disease to heredity, and the December 2014 VA examiner specifically noted that Von Willebrand's disease has not been associated with herbicides.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, however, any statements as to continuous problems with clotting blood since service are not found to be persuasive in light of the fact that the evidence suggests that Von Willebrand's disease is hereditary and is not of a nature where it could be aggravated by the Veteran's military service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for Von Willebrand's disease.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for Von Willebrand's disease is denied.  




____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


